22 Cal. Rptr. 3d 548 (2004)
102 P.3d 930
PEOPLE
v.
GILES.
No. S129852.
Supreme Court of California.
December 22, 2004.
Petition for review granted.
The issues to be briefed and argued are limited to the following: Did defendant forfeit his Confrontation Clause claim regarding admission of the victim's prior statements concerning an incident of domestic violence (see Evid.Code § 1370) under the doctrine of "forfeiture by wrongdoing" because defendant killed the victim, thus rendering her unavailable to testify at trial? Does the doctrine apply where the alleged "wrongdoing" is the same as the offense for which defendant was on trial?
WERDEGAR, J., was absent and did not participate.
GEORGE, C.J., KENNARD, BAXTER, CHIN, and MORENO, JJ., concur.